 0In the Matter of SAM PEREL, MILTON PEREL, FANNIE PEREL, & JACOBY. PLOTKIN, D,/B/-1 RICHMOND LUMBER & BUILDING SUPPLY COM-PANY, EMPLOYERandWAREHOUSE *EMPLOYEES UNION No. 322 I. B.OF T. C. W. & H. OF A., A. F. OF L., PETITIONERCase No. 5-RC-205.-Decided April 22,1948Messrs.W. F. CampbellandRussell Brown,of Richmond, Va., forthe Petitioner.illessr.s.Milton Perel, Sam Perel,and H.N. Herman,of Richmond,Va., for the Employer.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Rich-mond, Virginia, on January 21, 1948, before Sidney J. Barban, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard' makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSam Perel, Milton Perel, Fannie Perel, and Jacob Y. Plotkin areitpartnership doing business in Richmond, Virginia, as the Rich-mond Lumber & Building Supply Company. The Employer is en-gaged in the purchase, processing, and sale of lumber, mill work andbuilders' supplies, such as roofing, plaster board, lime, brick mortar,shingles, nails, miscellaneous hardware, flooring, and trim. In Oc-tober 1947, the Employer purchased $27,556 worth of raw materialsoutside the State of Virginia and $41,149 within the State.Duringthat month the Employer made sales amounting to $1,237 outside theState of Virginia and $104,900 within the State.Although October'Pursuantto the provisions of Section 3(b) of the National Labor RelationsAct, theBoard has delegated its powers in connection with this case to a three-member panelconsisting of Chairman Herzog and Members Reynoldsand Murdock77 N. L. R. B, No. 36.271 0272DECISIONS OF NATIONAL LABOR RELATIONS BOARDis one of the good months in the building supply business, the ratioof the Employer's out-of-State to in-State purchases and sales is ap-proximately the same throughout the year.Contrary to the Employer's contention we find that it is engaged incommerce within the meaning of the National Labor Relations Act.2II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the Interna-tionalBrotherhood of Teamsters, Chauffeurs,Warehousemen andHelpers, which in turn is affiliated with the American Federation ofLabor, claiming to represent employees of the Employer.III. THE QUESTION CONCERNINGREPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until the Peti-tioner has been certified by the Board in an appropriate unit 3We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APP110PRIATE UNITThe Petitioner seeks a unit consisting of shipping clerks, truck driv-ers, machine feeders, yard men, and a fireman, but excluding office cleri-cal and supervisory employees and the foreman.The Employer con-tends that all employees except the foreman should be included. In itsdescription of the unit, the Petitioner did not specifically include 7workmen who normally construct millwork and do cabinet work, butat the hearing stated that it would be willing to include them in theunit.Twenty-eight persons are employed by the Employer, whoseoperation is conducted from its own plant consisting of several ware-houses, a yard, and a mill for processing.The 3 clerical employees,who work in a separate room in one of the warehouses, are paid on amonthly basis, the foreman and fireman on a weekly basis, and all otheremployees on an hourly basis. Individual employees in the lattergroup do not confine their endeavors to any one type of work but maybe put to work in the mill or in the yard as the occasion requires. Oneof the group, who normally loads lumber, lives in a cottage on the2N. L R B.v Jones d LaughlinSteelCorp.,301 U. S. 1, 9,N. L. R. B.v.RobertSGreen,Inc,125 F.(2d) 485(C. C A 4);N. L R B v.Suburban LumberCo.,21 F. (2d)29 (C C A. 3).'With referenceto theEmployer'sreservation of rights concerning compliance byPetitioner with the provisions of Sections 9 (f) and(h) of the Act,seeMatter of Lion OilCompany,76 N. L. R. B 565. RICHMONDLUMBER & BUILDING SUPPLY COMPANY273premises rent free.Should anything unusual occur while he is thereat night, he is expected to call one of the partners, but he is not obli-gated to stay on the premises. Counsel for the Employer reserved theright to take the position that this employee actually is a watchmanand, as such, a "supervisory employee."The only real disagreement here appears to concern exclusion fromthe proposed unit of the clerical workers and possibly the employeewho resides in the Employer's cottage.No reason appears in thiscase to warrant the Board's departure from its practice of ex-cluding office and clerical workers from a production and maintenanceunit,4 and we shall exclude them.As to the employee residing on thepremises, his interests are clearly with the employees in the proposedunit, and we find that he should be included with them.He is not aguard within the meaning of Section 9 (b) (3) of the Act.' Clearlyhe is not a supervisory employee within the statutory definition.6We find that all the Employer's employees, including those workingon cabinets and mill work, shipping clerks, truck drivers, machinefeeders, yard men, and firemen, but excluding foremen, office clericalworkers and supervisors as defined in the Act, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with Richmond Lumber & BuildingSupply Company, Richmond, Virginia, an election by secret ballotshall be conducted as early as possible, but not later than thirty (30)clays from the (late of this Direction, under the direction and super-vision of the Regional Director for the Fifth Region, and subjectto Sections 203.61 and 203.62, of National Labor Relations BoardRules and Regulations-Series 5, among the employees in the unitfound appropriate in Section IV, above, who were employed dur-ing the pay-roll period immediately preceding the date of this4Matter of Hall Level t ManufacturingWorks, 72 N L R B 165 ;Matterof Decco Co,71 N L R.B 692;Matter of Edw C. Budd MfqCo , 68 N. L R B. 153.6Section 9 (b) (3) provides that an appropriate unit shall not include with otheremployees, any individual employed as a guard to enforce against employees and otherpersons rules to protect property of the employer or to piotect the safety of persons on theemployer's premisese Section2 (11) of the Act provides(11)The term "supervisor" means any individual having authority, in the interestof the employer, to hire, transfer, suspend, lay off, recall, promote, discharge, assign,reward, or discipline other employees, or responsibly to direct them, or to adjust theirgrievances, or effectively to recommend such action, if in connection with the foregoingthe exercise of such authority is not of a merely routine or clerical nature, but requiresthe use of independent judgment 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDDirection, including employees who did not work during said pay-rollperiod because they were ill or on vacation or temporarily laid off,but excluding those employees who have since quit or been dischargedfor cause and have not been rehired or reinstated prior to the date of theelection, and also excluding employees on strike who are not entitledto reinstatement, to determine whether or not they desire to be repre-sented byWarehouse Employees Union No. 322, InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen and Helpers,A. F. of L., for the purposes of collective bargaining.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.